Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 9, and 11-16 are rejected under 35 U.S.C.103 as being unpatentable over Japanese Patent Publication No. JP 2009-110808 to Yamashita et al. (“Yamashita” referencing enclosed machine translation and drawings of the original document filed by Applicant on 11/22/2019). Regarding claims 1 3-6, 8, 9, 11 and 16, Yamashita discloses a lithium ion battery cell capable of being used to power portable electronic devices among other things comprising an anode/separator/cathode electrode assembly and electrolyte housed in a battery casing have an open end. The open end of the battery casing is sealed by a sealing body. The sealing body includes an outermost terminal cap (6) that corresponds to the recited closing member and an internal terminal .  
Yamashita is silent regarding the specifically recited value obtained with equation 1.  However, Yamashita discloses that the various dimensions and thicknesses of its sealing body should be chosen to allow for a system capable of forcing battery shutdown/pressure release before an unsafe pressure is met. Accordingly, the various dimensions and values recited are considered to be nothing more than the product of routine experimentation to achieve a predictable result of target rupture to safely release internal battery pressure.
Further regarding 12-15, nonaqueous electrolyte secondary batteries such as those disclosed in Yamashita were commonly incorporated in various electric tools, power storage systems, vehicles and battery packs well before the time of invention. Accordingly, those aspects of claims 12-15 are considered to be nothing more than the obvious use of a known invention for its intended purpose to achieve a predictable result. Moreover, other features, including controller, switch, converter, driver, and electrical tool/appliance with a moving part, were nothing more than commonly known ancillary components of those applications. Accordingly, their inclusion in the claims is considered to be nothing more the obvious combination of the battery element disclosed in the prior art with known elements used in their common way to achieve a predictable result.
Response to Arguments
Applicant's arguments filed December 14, 2021, have been fully considered but they are not persuasive. Applicant alleges that Yamashita is silent regarding the specific dimensions required by claim 1.  Moreover, Applicant alleges these dimensions are novel and non-obvious because they lead to a .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/WYATT P MCCONNELL/Examiner, Art Unit 1727